Title: From Benjamin Franklin to John Bondfield, 4 February 1780
From: Franklin, Benjamin
To: Bondfield, John


Sir
Passy, feb. 4. 1780.
I received your favour of the 27th. past. I begin to be apprehensive with you for the Fate of the Confederacy. The only hope we have is founded on the Report of some Persons who Left philadelphia 10. Days after she Sail’d, that it was understood there, that she was to call at Charlestown before she quitted the Continent. If that was the Case, she may yet be safe, which God grants. There is some Talk here of establishing Packets, but nothing yet resolv’d on. Mr. Adams is not arriv’d, and from your Letter, I shall not expect him till the middle of next Week. I wish to know what became of the Cannon you procured for us; as I do not remember to have heard whether they are shipt for America or in what manner dispos’d of— I thank you for your kind Intention of sending me a Turkay but it never arriv’d, with great Esteem, I have the honour of being, sir, &c.
M. Bondfield. Bourdeaux.
